COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '               No. 08-13-00294-CV
 IN RE: RENE ORDONEZ,
 DEPENDENT ADMINISTRATOR,                       '         AN ORIGINAL PROCEEDING

                               Relator.         '                IN MANDAMUS
                                                '

                                 MEMORANDUM OPINION

       Relator, Rene Ordonez, Dependent Administrator, has filed a petition for writ of

mandamus against the Honorable Linda Chew, Judge of the 327th District Court of El Paso

County, Texas. Relator asks the Court to issue a writ of mandamus requiring Respondent to set

aside an order which determines that (1) Maria Hernandez, as the mother of two minor children,

has a right to select a legal representative for her children; (2) Hernandez had selected and hired

the Honorable Christopher Antcliff to prosecute her daughters’ wrongful death claims; and (3)

Relator lacked authority to assert the wrongful death claims of the two children.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator has not established he is entitled to mandamus relief. Accordingly, we
deny the petition for writ of mandamus and lift the stay order entered on October 23, 2013. See

TEX.R.APP.P. 52.8(a).



January 15, 2014
                                    ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rodriguez, J., not participating)




                                             -2-